Citation Nr: 1635915	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  14-27 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a positive tuberculosis test, and if so, whether the reopened claim should be granted. 

2.  Entitlement to a rating in excess of 10 percent for a cervical spine disability.  

3.  Entitlement to a compensable rating for a scar of the right ring finger. 

4.  Entitlement to a compensable rating for a scar of the right thumb.  

5.  Entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the right upper extremity.  

6.  Entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the left upper extremity.  

7.  Entitlement to service connection for sleep disturbance.  

8.  Entitlement to service connection for a low back disorder.  

9.  Entitlement to service connection for radiculopathy of the right lower extremity. 

10.  Entitlement to service connection for radiculopathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney 


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1991 to February 1998.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2013 rating decision by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia, and a December 2014 rating decision by the RO in Atlanta, Georgia.  

In August 2012, the Veteran submitted a claim for entitlement to service connection for a broken rib and sleep disturbance.  However, in an April 2013 Report of General Information, the RO noted that the Veteran did not wish to pursue the claims.    

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a positive tuberculosis test is decided herein; the other issues are addressed in the REMAND that follows the ORDER section of this decision.  

FINDINGS OF FACT

1.  An August 1999 rating decision denied the claim of entitlement to service connection for a positive tuberculosis test; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.  

2.  Evidence received subsequent to the expiration of the appeal period is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen the claim of entitlement to service connection for a positive tuberculosis test.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

The record reflects that all pertinent available service treatment records and all available post-service medical evidence identified by the Veteran have been obtained.  Although no VA examination was provided and no VA opinion was obtained in response to the Veteran's claim to reopen, VA is not obliged to provide an examination or obtain an opinion in response to a claim to reopen if new and material evidence has not been presented.  See 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any other outstanding evidence that could be obtained to substantiate his claim to reopen; the Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to the claim.

Legal Criteria 

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 ; 38 C.F.R. §§ 3.102 , 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The RO initially denied service connection for a positive tuberculosis test in an August 1999 rating decision, based on its determination that the evidence failed to show the Veteran had a diagnosis.  The RO also determined that a positive TB test, without evidence of active disease was considered an abnormal test finding, and not a disability for the purpose of VA disability compensation.  The Veteran was notified of the denial by a letter dated in the same month.  He did not appeal the denial or submit any pertinent evidence within the appeal period.  In June 2012, the Veteran again claimed service connection was warranted for a positive tuberculosis test.  

The evidence of record in August 1999 consisted of the Veteran's service treatment records indicating that he had a positive tuberculosis skin test and was treated with INH.  The evidence also included a May 1999 VA examination report indicating the Veteran had a positive tuberculosis skin test in service, but at the time of the examination had a normal chest x-ray with no residuals.  

The evidence of record received after the expiration of the appeal period includes an additional statement from the Veteran.  In a June 2012 statement, the Veteran indicated that tuberculosis was diagnosed during service, but that he did not have any symptoms of tuberculosis since he was treated with INH.  The evidence added to the record does not show that the Veteran has a diagnosis related to a positive tuberculosis skin test.  In this regard, the Veteran denied symptoms of tuberculosis in his June 2012 statement.  The evidence submitted since the expiration of the appeal period is cumulative of the evidence previously of record or it does not relate to an unestablished fact necessary to substantiate the claim or raise a possibility of substantiating the claim for service connection.  The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless.  Shade, 24 Vet. App. at 110.  Since there is no competent evidence showing a diagnosis related to his positive tuberculosis skin test, the Board must conclude that reopening of the claim is not in order at this time.  


ORDER

New and material evidence having not been received, reopening of the claim of entitlement to service connection for a positive tuberculosis test is denied.




REMAND

In an April 2013 decision, the RO granted service connection for radiculopathy of the bilateral upper extremities and assigned a 20 percent disability rating to each extremity.  The RO also denied service connection for sleep disturbances.  The Veteran was notified of the decision the same day.  A notice of disagreement was submitted in March 2014.  In a December 2014 rating decision, the RO denied entitlement to service connection for a low back disorder and for radiculopathy of the bilateral lower extremities.  The Veteran was notified of the decision in the same month.  A notice of disagreement was submitted in December 2015.  To date, the RO has not provided the Veteran with a statement of the case (SOC) in response to the notices of disagreement.  Because the notices of disagreement placed the issues in appellate status, the case must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

With respect to the remaining claims, the Veteran underwent a VA examination in November 2012.  The Veteran is service-connected for scars of the right thumb and right ring finger.  The examiner found that the Veteran had a superficial non-linear scar on his right ring finger which measured one centimeter by 0.1 centimeter.  The scar was not painful or unstable.  The examiner incorrectly concluded that the Veteran's other service-connected scar was located on the left thumb.  The examiner stated that the Veteran's scar was supposed to be located on his left thumb, but that the scar was not visible on examination.  

With respect to the cervical spine disorder, the November 2012 VA examination of has been rendered inadequate by the recent holding by the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  The Court in Correia held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, range of motion measurements of the opposite undamaged joint.  The aforementioned VA examination report did not specify whether pain was tested in both active and passive motion.  The examiner also did not indicate whether pain was tested in both weight-bearing and non-weight-bearing.  Consequently, the VA examination report is inadequate.   

In addition, the Veteran's representative indicated that the November 2012 VA examination was an old examination.  The representative argued that the Veteran's disabilities worsened since the last VA examination.  This examination was performed over three and a half years ago.  A new VA examination is necessary where there is evidence that a service-connected disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Green v. Derwinski, 1 Vet. App. 121(1991).  Based on the foregoing, the Board concludes a new VA examination is needed to determine the current severity of the Veteran's service-connected cervical spine and scars disabilities.

Accordingly, the case is REMANDED for the following action:

1. The RO should provide the Veteran and his representative with an SOC for the issues of entitlement to initial ratings in excess of 20 percent for radiculopathy of the bilateral upper extremities, and the issues of entitlement to service connection for sleep disturbances, a low back disability, and radiculopathy of the bilateral lower extremities.  The Veteran should be informed of the requirements to perfect an appeal with respect to these issues.  If the Veteran perfects an appeal with respect to these issues, the RO should ensure that all indicated development is completed before the case is returned to the Board.

2.  The Veteran should be afforded an examination by a VA examiner to determine the current degree of severity of his service-connected cervical spine disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure the examiner provides all information required for rating purposes.  In particular, the examination should include testing for pain on both active and passive motion, and with weight-bearing and nonweight-bearing.  In addition, the range of motion of the opposite undamaged joint should be documented, if possible.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  

3.  The Veteran should be afforded an examination by a VA examiner to determine the current degree of severity of his service-connected scars of the right thumb and right ring finger.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure the examiner provides all information required for rating purposes.

4.  The RO or the AMC should undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


